         Case 6:21-cv-00057-ADA Document 579 Filed 03/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


VLSI TECHNOLOGY LLC,                              §
            Plaintiff                             §
                                                  §     A-19-CV-00977-ADA
-v-                                               §
                                                  §     W-21-CV-00057-ADA
INTEL CORPORATION,                                §
            Defendant                             §
                                                  §


                         ORDER TO PAY TECHNICAL ADVISOR

       The Court previously appointed Dr. Joshua J. Yi to serve as a technical advisor on this

case. The Court has reviewed Dr. Yi’s invoice for services through March 11, 2021 and finds the

requested amount ($119,613.19) to be reasonable and necessary. As such, the Court ORDERS

payment to be promptly made as follows:

       Plaintiff:             $59,806.60
       Defendant:             $59,806.60

Dr. Yi will separately provide deposit instructions.



SIGNED this 11th day of March, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
